The defendant’s petition for certification for appeal from the Appellate Court, 29 Conn. App. 283 (AC 10659), is granted, limited to the following questions:
“1. Was the Appellate Court correct in concluding that the record was insufficient, pursuant to State v. Golding, 213 Conn. 233 (1989), to permit adequate appellate review of the defendant’s claims that, on its face and as applied, General Statutes § 53a-182 was void for vagueness under the state and federal constitutions?
“2. Is General Statutes § 53a-182 void for vagueness on its face and as applied to this case, under the state and federal constitutions?”